Title: To Thomas Jefferson from Anthony Morales, 7 December 1806
From: Morales, Anthony
To: Jefferson, Thomas


                        
                            Union TavernGeorge Town this 7th. December 18076.
                        
                        Anthony Morales, has the honor to present his humble respect, to His Excellency The President of the U.S. of
                            America, and request the favour of an audience, from His Excellency, tomorrow at the hour, His Excellency shall think
                            proper to grant him—The honor and favour of an answer is also requested.
                    